Citation Nr: 1031910	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) based 
partially on personal harassment and assault.    


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his parents


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from March 3, 1987 to May 
5, 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  
The Veteran subsequently relocated and jurisdiction of his claim 
was transferred to the RO in Reno, Nevada.  That office forwarded 
his appeal to the Board.    

As support for his claim, the Veteran and his parents testified 
at a hearing before RO personnel in August 2003.  In May 2010, 
the Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board hearing).    

As to the PTSD issue on appeal, the RO characterized it as a new 
and material issue since it determined that the Veteran had not 
filed a timely appeal after a final January 2004 rating decision 
that denied service connection for PTSD.  See 38 C.F.R. § 3.156 
(2009).  However, the Board will consider whether a February 2004 
Veteran statement submitted well within one year of notification 
of that January 2004 rating decision constituted a timely notice 
of disagreement (NOD).  If it did, then new and material evidence 
is not required for PTSD.  See, e.g., Myers v. Prinicipi, 16 
Vet. App. 228 (2002) (indicating a decision years earlier never 
became final and binding on the Veteran because the Veteran had 
submitted a timely NOD in response to initiate an appeal).
              
With respect to a NOD, a written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the AOJ and a 
desire to contest the result will constitute a NOD.  38 C.F.R. 
§ 20.201.  While special wording is not required, the NOD must be 
in terms that can be reasonably construed as a disagreement with 
that determination and a desire for appellate review.  Id.  A 
Veteran must file a NOD with a determination by the AOJ within 
one year from the date that the mailed notice of the 
determination.  38 C.F.R. § 20.302(a).  

In this case at hand, in the January 2004 rating decision in 
question, the RO denied the Veteran's claim for service 
connection for PTSD.  He responded by submitting a statement in 
February 2004, so within one year of being notified of that 
decision, expressing disagreement with that decision, and 
requesting a medical examination and personal hearing.  Based on 
VA regulation and caselaw, this statement was clearly tantamount 
to a timely NOD.  38 C.F.R. § 20.201.  See also Gallegos v. 
Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming the Veteran 
desired appellate review, meeting the requirement of § 20.201 was 
not an onerous task).  See, too, Acosta v. Principi, 18 Vet. App. 
53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); 
Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 
39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  Consequently, 
the January 2004 decision is not final and binding on the 
Veteran, as it is still pending on appeal, and a new and material 
evidence analysis is not warranted as to service connection for 
PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).  See also, again, 
Myers v. Prinicipi, 16 Vet. App. 228 (2002).  

As to the acquired psychiatric disorder issue, the Board sees 
that an earlier April 2005 Board decision denied service 
connection for a neuropsychiatric disorder, to include bipolar 
disorder, manic depression, and depressive disorder.  The Veteran 
did not appeal this decision, such that it is final.  But 
notably, the April 2005 Board decision explicitly stated it was 
not addressing the separate PTSD issue.  In this regard, the 
Federal Circuit Court has held that claims that are based on 
distinctly and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996) (a newly diagnosed psychiatric disorder 
(e.g., PTSD), even if medically related to a previously diagnosed 
disorder (such as depressive neurosis), is not the same for 
jurisdictional purposes when it has not been previously 
considered.  However, in contrast, more recently, the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 
1, 9 (2009).  

The Board recognizes that as to the acquired psychiatric disorder 
issue other than PTSD, new and material evidence would generally 
be required prior to readjudication of this issue.  See 38 C.F.R. 
§ 3.156.  However, at the time of the Board's last final denial 
of the Veteran's acquired psychiatric disorder claim in April 
2005, the Clemons case had not yet been decided.  Thus as might 
be expected, the Board did not consider the alternative PTSD 
diagnosis within the scope of the acquired psychiatric disorder 
claim.  In determining whether a new and material evidence is 
required here for the acquired psychiatric disorder issue, the 
focus of the analysis of the Board must be on whether the 
evidence presented truly amounts to a new claim "based upon 
distinctly diagnosed diseases or injuries," or whether it is 
evidence tending to substantiate an element of the previously 
adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 
(2009).

In light of the prevailing case law, the evidence currently of 
record, and VA's desire to give the Veteran every possible 
consideration with respect to his claim for benefits, the Board 
has reframed the issue of service connection for PTSD to include 
any currently diagnosed acquired psychiatric disorder and finds 
that a de novo review by the RO is warranted.  In short, as 
reflected on the cover page above, the Board finds it equitable 
and just to characterize the issue on appeal as entitlement to 
service connection for an acquired psychiatric disorder and PTSD, 
as opposed to a new and material evidence analysis.  This is in 
fact beneficial to the Veteran.  Given the Clemons holding, there 
would be no logic in separately framing the acquired psychiatric 
disorder and PTSD issues at this juncture.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Before addressing the merits of the service connection claim at 
issue, the Board finds that additional development of the 
evidence is required.

Some discussion is required as to the context of the remand for 
PTSD based on personal assault / harassment.  In the present 
case, the Veteran contends that he suffers from PTSD as the 
result of the following two in-service stressors: (1) he 
indicates that one in-service stressor involved his 
"disappointment" at his early discharge after being unfairly 
told he had failed several written examinations, without being 
provided sufficient information as to why he failed (see May 2010 
hearing testimony at pages 8-9; (2) he indicates that during 
basic training he endured racial discrimination, assaults, and 
harassment from two Asian supervisory officers (see August 2003 
hearing testimony at page 3 and August 2003 PTSD claim).  As a 
result of these stressors, he asserts that his progress in 
service was impeded, as he has experienced depression and other 
psychiatric problems during service and thereafter.  He admits he 
was never actually treated for any psychiatric problems during 
service.  See May 2010 hearing testimony at page 4.  He believes 
the Navy did not provide him the proper help and guidance he 
required during service.  

The Board acknowledges that in a December 2006 statement, the 
Veteran asserted a third stressor that at one point during his 
service he witnessed another service member cut his wrists and 
bleed to death.  However, despite numerous PTSD questionnaires 
that were sent to the Veteran, he did not provide further 
information to verify this stressor, such as the specific date of 
the incident, or the full name of the service member who 
allegedly cut his wrist and bled to death.  In addition, despite 
the Veteran's numerous statements and testimony throughout the 
appeal, he only alleged this stressor on one occasion, and failed 
to mention it in any other instance.  The details provided are 
simply too unclear to provide a meaningful effort to confirm this 
stressor.  Without at least providing the name of the service 
member, VA cannot attempt to verify the event.  See 38 C.F.R. § 
3.159(c)(2)(i) (in the case of records requested to corroborate a 
claimed stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records).  

With regard to the above stressors, the Board acknowledges that 
on July 13, 2010, VA recently amended its regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  See 75 Fed. Reg. 39,843 - 39,852 
(July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3).  
However, none of the Veteran's alleged stressors in the present 
case involve "fear of hostile military or terrorist activity," 
as contemplated by the amended regulation.  Therefore, none of 
the alleged stressors fit within the parameters of the regulation 
change, such that the regulation change is of no benefit to this 
particular Veteran's case.  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Because personal assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which creates 
a proof problem with respect to the occurrence of the claimed 
stressor.  In such situations, it is not unusual for there to be 
an absence of service records documenting the events the Veteran 
has alleged.  The victims of such trauma may not necessarily 
report the full circumstances of the trauma for many years after 
the trauma.  Thus, when a PTSD claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(5); see also Patton v. 
West, 12 Vet. App. 272, 277 (1999) and YR v. West, 11 Vet. App. 
393, 398-99 (1998).

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis centers; 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  
a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.  

The Court has set a relatively low bar for interpreting a claim 
for PTSD as one involving a personal assault stressor for which 
the provisions of 38 C.F.R. § 3.304(f)(3) are applicable.  See, 
e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran 
alleged that his sergeant kicked her down a set of stairs).  
Moreover, VA, itself, has defined personal assault very broadly 
to include an event of human design that threatens or inflicts 
harm.  Examples of personal assault include rape, physical 
assault, domestic battery, robbery, mugging, stalking, and 
harassment.  See VA Adjudication Procedure Manual M21-1MR, 
Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 
2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart 
ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  

For personal assault PTSD claims, an after-the-fact medical 
opinion can serve as the credible supporting evidence of the 
stressor.  38 C.F.R. § 3.304(f)(5); Bradford v. Nicholson, 20 
Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 
(1999).  See also VA Adjudication Procedure Manual, M21-1MR, Part 
III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 
1 ,2006).

Since personal assault is interpreted in a very broad fashion by 
the VA, the Board believes that his allegation of in-service 
assaults and harassment, if verified as credible, would 
constitute personal assault for purposes of adjudicating a PTSD 
claim.  See VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA 
Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., 
Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  

First, with regard to the Veteran's claim for PTSD, the RO 
already sent Veterans Claims Assistance Act of 2000 (VCAA) notice 
letters, 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These letters were sent to the 
Veteran in September 2003, June 2006, December 2006, December 
2009, and January 2010.  However, not one of these letters 
specifically advised the Veteran of what evidence is necessary to 
substantiate his claim for PTSD based on in-service assault and 
harassment.  VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant that 
alternative evidence from sources other than the Veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor.  The Veteran should 
also be allowed the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  38 C.F.R. 
§ 3.304(f)(5).  In fact, recently, in Bradford v. Nicholson, 
20 Vet. App. 200 (2006), the Court held that 38 C.F.R. § 3.304(f) 
"unequivocally" provides that VA cannot deny a PTSD claim 
without first providing the requisite notice discussed above.  
See also Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting 
that the RO must send the claimant a "special PTSD personal-
assault letter" and questionnaire to assist VA in identifying 
alternative sources of evidence to establish an in-service 
stressor).  Finally, the Court most recently emphasized that in 
claims of service connection for PTSD based on in-service 
personal assault, the VA has a heightened burden of VCAA 
notification.  Gallegos v. Peake, 22 Vet. App. 329, 336-37 
(2008).   

In addition, the VCAA letters failed to advise the Veteran 
precisely of what evidence is necessary to substantiate the claim 
for PTSD in general.  That is, the Veteran was not advised that 
establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD in accordance 
with VA regulations; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Therefore, a remand is 
required for the RO (AMC) to provide the Veteran with a specific 
VCAA notice letter necessary for PTSD cases based on in-service 
personal assault or harassment.    

Second, a remand is required to secure possible additional 
service personnel records (SPRs) from the Bureau of Naval 
Personnel in Millington, Tennessee (Code 31) , if and only if the 
Veteran provides the necessary authorization (VA Form 21-4142) 
for these records.  In this regard, the Veteran evidently 
believes that there are outstanding SPRs discussing his in-
service test examination results.  But in a January 2010 E-mail, 
the Records Management Center (RMC) indicated that any additional 
SPRs alleged by the Veteran are located with the Navy.  
Evidently, when the Veteran left the Navy, he signed a form 
preventing the release of these records.  Therefore, the RO 
advised the Veteran in December 2009 and January 2010 VCAA 
letters that in order to secure any outstanding SPRs from the 
Bureau of Naval Personnel, the Veteran must complete and return 
the necessary authorization (VA Form 21-4142) for VA to obtain 
these records.  If the Veteran does so, the AMC should attempt to 
secure any outstanding SPRs.  

Third, the Veteran should be scheduled for a VA examination by a 
VA psychiatrist to obtain a medical opinion concerning the 
etiology of any current psychiatric disorder to include PTSD on 
the basis of in-service incurrence.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4) (VA must have the Veteran examined for a 
medical opinion when necessary to decide a claim).  See also 
38 C.F.R. § 3.304(f)(5) (providing that VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault / harassment occurred during service).  
In this regard, a September 2003 VA psychological examiner 
assessed that the Veteran did not meet the diagnostic criteria 
for PTSD, but does have a depressive disorder as the result of 
his in-service assault.  But the VA examination is somewhat 
incomplete in that there is no discussion of the Veteran's SPRs 
showing that he received an early discharge by reason of entry 
level performance and conduct as evidenced by repeated academic 
failure.  His SPRs indicate that the Veteran failed to improve 
deficiencies in academic remedial training.  The Veteran signed 
discharge papers confirming this reason for discharge.  In 
addition, private medical opinions from Dr. A.C.S., MD., dated in 
November 2002 and April 2003 indicate that the Veteran has 
dysthymia because he feels he is a failure due to his unjust 
discharge from service.  He may also possibly have PTSD according 
to Dr. A.C.S.  This opinion, however, is not particularly 
definitive, and the unjust nature of his discharge is not 
currently supported by SPRs.  

With regard to securing a VA examination and opinion, the Board 
also sees that there is some evidence the Veteran may have a 
learning disability.  See February 2002 Arkansas Counseling 
records.  Defects are defined as "structural or inherent 
abnormalities or conditions which are more or less stationary in 
nature."  See VAOPGCPREC 82-90.  Congenital or developmental 
"defects" such as personality disorder and mental deficiency 
automatically rebut the presumption of soundness and are 
therefore considered to have preexisted service.  38 C.F.R. §§ 
3.303(c), 4.9.  Generally, personality disorders, mental 
deficiency, mental retardation and other such "defects" are not 
"diseases" or "injuries" within the meaning of applicable 
legislation, and therefore service connection for them is 
generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127.  However, evidence of additional disability resulting from 
a mental disorder that is superimposed upon a congenital defect 
such as a personality disorder or mental deficiency during 
service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 
1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The VA 
examination should therefore also address whether there is 
evidence of additional disability resulting from a mental 
disorder that was superimposed upon a congenital defect such as 
mental deficiency during service.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran another VCAA notice 
letter advising him that establishment of 
service connection for PTSD 
requires:  (1) medical evidence diagnosing 
PTSD in accordance with VA regulations; 
(2) credible supporting evidence that the 
claimed in-service stressor actually 
occurred; and (3) medical evidence of a 
link between current symptomatology and 
the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

In addition, this letter should be 
compliant with 38 C.F.R. § 3.304(f)(5), as 
required for PTSD claims based on in-
service personal assault or harassment.  
See also Gallegos v. Peake, 22 Vet. App. 
329, 336-37 (2008); Bradford v. Nicholson, 
20 Vet. App. 200 (2006).  In particular, 
this notice must advise the Veteran that 
he may submit alternative forms of 
evidence to corroborate his account of an 
in-service assault and that behavioral 
changes may constitute credible supporting 
evidence of the stressor.  Please also 
attach a VA Form 21-0781a, Statement in 
Support of Claim for PTSD Secondary to 
Personal Assault.  Allow the Veteran 
additional time to submit such evidence 
after receipt of the VCAA letter.  

2.	Contact the Veteran and ask that he 
complete and return the necessary 
authorization (VA Form 21-4142) for VA to 
obtain any outstanding SPRs from the 
Bureau of Naval Personnel in Millington, 
Tennessee (Code 31).  Evidently, when the 
Veteran left the Navy, he signed a form 
preventing the release of these records.  
As such, authorization is required before 
the VA can secure them.  If the Veteran 
provides a completed release form (VA Form 
21-4142), then attempt to obtain these 
SPRs from the Navy.  If he provides 
authorization, but no further SPRs are 
available, a negative reply to that effect 
is required.  

3.	Schedule the Veteran for a VA psychiatric 
examination by a psychiatrist to 
determine the nature and etiology of any 
PTSD or other psychiatric disorder 
present.  This examination must be by a 
psychiatrist since the other evidence of 
record is inconclusive.  

      Prepare a summary of the following two 
in-services stressors for the VA examiner 
to consider:  (1) the Veteran indicates 
that one in-service stressor involved his 
"disappointment" at his early discharge 
after being unfairly told he had failed 
several written examinations, without 
being provided sufficient information as 
to why he failed (see May 2010 hearing 
testimony at pages 8-9; (2) he indicates 
that during basic training he endured 
racial discrimination, assaults, and 
harassment from two Asian supervisory 
officers (see August 2003 hearing 
testimony at page 3 and August 2003 PTSD 
claim).  As a result of these stressors, 
he asserts that his progress in service 
was impeded, as he asserts experiencing 
depression and other psychiatric problems 
during service and thereafter.   Only 
these two stressors should be considered 
by the VA examiner.

      Advise the Veteran that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences on his claim.  
The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims folder must be made 
available for review for the examination 
and the examination report must state 
whether such review was accomplished.  
Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(A)	Is it at least as likely as not 
(meaning 50 percent or more 
probable) the Veteran has PTSD 
related to his alleged in-service 
assaults and racial harassment and 
discrimination?  In making this 
determination, please comment on 
the significance, if any, of the 
Veteran's "repeated academic 
failure" noted in his SPRs that 
the Veteran says were the result 
of his stress and depression 
during service.  

(B)	Is it at least as likely as not 
(meaning 50 percent or more 
probable) the Veteran has PTSD 
related to his "disappointment" 
at his early discharge after 
allegedly being unfairly told he 
had failed several written 
examinations, without being 
provided sufficient information as 
to why he failed?  In making this 
determination, please comment 
whether this incident would even 
qualify as a traumatic PTSD 
stressor.  

(C)	If a diagnosis of a psychiatric 
disorder other than PTSD is 
made, is it at least likely as 
not (meaning 50 percent or more 
probable) this disorder(s) is 
related to the Veteran's 
military service?  In this 
vein, post-service VA and other 
private records mention other 
diagnoses such as attention-
deficit hyperactivity disorder 
(ADHD), dysthemia, a depressive 
disorder, among others.  

(D)	Is it at least as likely as not 
(meaning 50 percent or more 
probable) that a current 
psychiatric disability was 
superimposed on a congenital 
defect such as mental 
deficiency during service, 
resulting in additional 
disability?

(E)	In making these determinations, 
please review post-service 
private medical opinions from 
Dr. A.C.S., MD., dated in 
November 2002 and April 2003; a 
post-service September 2003 VA 
psychological examiner report; 
and  post-service private 
educational testing records 
dated from 1995 to 2002.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather, that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

4.	Then readjudicate the service connection 
claim for an acquired psychiatric 
disorder, to include PTSD based on 
personal assault and harassment.  If the 
claim is not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


